United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 00-1527
                                      ___________

Matthew M. Tensley,                        *
                                           *
              Appellant,                   *
                                           * Appeal from the United States
       v.                                  * District Court for the
                                           * Southern District of Iowa.
Herb Maschner,                             *
                                           *     [UNPUBLISHED]
              Appellee.                    *
                                      ___________

                            Submitted: April 12, 2001
                                Filed: April 20, 2001
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

        An Iowa jury found Matthew M. Tensley guilty of eight burglary offenses and
one assault based on a series of residential burglaries committed in Davenport in the
summer of 1992. After the Iowa courts affirmed Tensley’s convictions and denied him
postconviction relief, he initiated this 28 U.S.C. § 2254 habeas petition. As relevant
to this appeal, he claimed that his trial counsel rendered ineffective assistance by failing
to object to, and to have recorded, the prosecutor’s allegedly improper closing
argument. The district court1 denied relief, Tensley appeals, and we affirm.

      Following careful review, see Forest v. Delo, 52 F.3d 716, 721 (8th Cir. 1995),
we agree with the district court that Tensley’s claim of ineffective assistance fails
because he did not demonstrate he was prejudiced by counsel’s alleged deficient
performance, see Strickland v. Washington, 466 U.S. 668, 693-94 (1984). The trial
evidence of Tensley’s guilt was strong, and the jury was properly instructed after the
alleged prosecutorial misconduct occurred. See Kellogg v. Skon, 176 F.3d 447, 451-52
(8th Cir. 1999) (during closing argument, prosecutor misstated law by saying
presumption of innocence had been “removed,” and improperly made personal
expressions concerning defendant’s culpability; nevertheless, remarks did not make
entire trial fundamentally unfair, jury was properly instructed, and weight of evidence
was heavy; ineffectiveness claim based on failure to object to prosecutor’s improper
comments failed for lack of demonstrable prejudice); Roberts v. Bowersox, 137 F.3d
1062, 1066 (8th Cir. 1998) (prosecutorial misconduct does not warrant federal habeas
relief unless misconduct infected trial with enough unfairness to render conviction a
denial of due process), cert. denied, 525 U.S. 1073 (1999).

      Accordingly, we affirm the judgment of the district court.




      1
       The Honorable Ross A. Walters, United States Magistrate Judge for the
Southern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-